PER CURIAM:
While Appellant Steven Reed was running as a candidate for Mayor of Springfield in 2015, he filed a quarterly campaign finance report twenty-three days late. Respondent Missouri Ethics Commission assessed Reed a fee of $230.00 ($10.00 for each day the report was delinquent) pursuant *634to § 105.963.1, RSMo. The Commission then filed a petition in the Circuit Court of Cole County seeking collection of the late-filing fee. The circuit court granted summary judgment to the Commission. Reed appeals. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).